Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–17 of U.S. Patent No. 11,272,247.

US 17/677,894  Claim 1
US 11,272,247 Claim 1
A method of converting multiple video streams within a multi-mode conversion device communicatively coupled to a display, the method comprising: 
A method of converting multiple streams of video within a multi-mode conversion device communicatively coupled to a display, comprising: 

receiving a first video stream compliant with a first distribution protocol;

receiving a second video stream compliant with a second distribution protocol;

receiving a conversion command identifying a third distribution protocol;
wherein the multi-mode conversion device converts an input of a first video stream according to a first distribution protocol into the second video stream;
converting the first video stream into a third video stream compliant with the third distribution protocol;
outputting, on the display, a second video stream according to a second distribution protocol,
outputting the third video stream for display according to the third distribution protocol;
determining, based on a signal quality, to switch the input from the first video stream to a third video stream according to a third distribution protocol;
determining to switch from the first distribution protocol to the second distribution protocol based on a signal quality;
buffering the first video stream or the third video stream to align with the second video stream; and
buffering the first video stream or the second video stream to align timing to display the third video stream without a timing delay to a user; and
converting the input of the third video stream into the second video stream output.
converting the second distribution protocol into the third distribution protocol.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,272,247. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Regarding claims 2–20 they contain similar subject matter as patented claims 2–17 and are rejected for similar reasons. 

Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome an actual rejection based on nonstatutory double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7–8, and 14–15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2006/0031889) in view of Klamer et al. (US 2005/0163223).
Regarding claims 1, 8, and 15, Bennet discloses:
A system comprising: one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the system to perform a process of converting multiple video streams within a multi-mode conversion device communicatively coupled to a display, (Bennett teaches receiving a plurality of “signals” from a plurality of sources) (Bennett, ¶ [0051], “Video input circuitry 309 receives video input signals from the STB 113, PVR 131, television 121, computer 123, an external video source 115 and other local and remote sources. If the video input received by the video input circuitry 309 is in an analog form, the analog to digital (A/D) converter (not shown) built into the video input circuitry 309 converts the video to a digital form.”) the process comprising: 
outputting, on the display, a second video stream according to a second distribution protocol, wherein the multi-mode conversion device converts an input of a first video stream according to a first distribution protocol into the second video stream; (Bennett, ¶ [0052], “The video transcoder circuitry 311 is a process intensive circuitry capable of decoding the incoming video signal received from the video input circuitry 309. Once the video information is decoded, the video transcoder circuitry 311 processes the video signal to encode again into a standard video format or a user defined video format. Further, the video transcoder circuitry 311 encodes the decoded video signals in to a plurality of video formats defined by the user. In effect, the video transcoder circuitry simultaneously translates input video signal into plurality of video formats, each format having unique screen resolution, frame and refresh rates. The video transcoder circuitry 311 decimates the input video signal when it is necessary to produce an output video signal having lesser resolution. When it is required to output a higher resolution video signal than that of input video signal, the video transcoder circuitry 311 interpolates the input video signals.”)
buffering the first video stream or the third video stream to align with the second video stream; (Bennett, ¶ [0033], “The video might pass from a first video source to a second for a first stage translation, and then to a second video source for final translation before final deliver to the consuming video system. At the same time, the audio might be translated at the first video source and delivered directly to the consuming video system. Alternatively, instead of direct delivery, the translated audio might be relayed along with the video through the second video source to the consuming video system.”) and converting the input of the third video stream into the second video stream output. (Bennett, ¶ [0054], “The video output circuitry 313 segregates the video signals received from the video transcoder circuitry 311 into plurality of simultaneous video output signals each with unique screen resolution, frame and refresh rates. If an analog video output is required, the video output circuitry 313 appropriately converts digital video signal to an analog signal of required format. The output signals are made available to the user via output jacks at video output 315. Alternatively, the video output circuitry 313 wirelessly transmits all of the output video signals to the recipient devices by modulating video outputs on a RF (Radio Frequency), in the operational region. The user may program the method by which each video signal output of the video output circuitry 313 is delivered to the respective video device, using the interface control circuitry 317.”)
Bennett does not explicitly teach “determining, based on a signal quality, to switch the input from the first video stream to a third video stream according to a third distribution protocol;”
In a similar field of endeavor Klamer teaches:
determining, based on a signal quality, to switch the input from the first video stream to a third video stream according to a third distribution protocol; (Klamer teaches transcoding to distribution protocols such as “minimally ATSC (high definition), DVD elemental bit stream, DVB (625)”) (Klamer, ¶ [0030], “The transcoder 16 can transcode between various data formats, e.g., JPEG2000, MPEG-2, minimally ATSC (high definition), DVD elemental bit stream, DVB (625), and 4:2:2, with full user configurability on transcode options. Also, the transcoder allows the user to adjust the bit rates, frame rates, resolution, broadcast format, GOP structures, audio repackaging, and syncing schemes of the data. The transcoder processes intermediate RGB data and add burn-in elements. Also, the transcoder converts different field orders (both lower and upper). The transcoder can output asset recreation instructions ("metadata") so that the transcoded version of the data can be recreated if demanded. The transcoder can first store the transcoded output data to the network storage device 34, and then forward the transcoder's output to another device (not shown), e.g., additional disk storage.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for multi-mode conversion as taught by Bennett with the system for converting to distribution protocols as taught by Klamer, the motivation is “the DMD device 10 can support the encoding and decoding of data files at bit rates set in user-definable profiles” as taught by Klamer (¶ [0035]).

Regarding claims 7 and 14, the combination of Bennet and Klamer teaches:
The non-transitory computer-readable medium of claim 8, wherein the operations further comprise: tagging the first video stream as a transmission source. (Bennett, ¶ [0044], “The VPS 143 in the STB 113 has the capability to address multiple inputs and provide multiple outputs each with unique audio/video format and wirelessly transmit these multiple audio/video outputs in the operational region (such as a home or an office), in any combination of input-output channels and the audio/video output format as programmed by the user.”)

Claims 3–6, 10–13, and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2006/0031889) in view of Klamer et al. (US 2005/0163223) further in view of Heie et al. (US 2008/0235733).
Regarding claims 3–4, 10–11, and 17–18, the combination of Bennet and Klamer teaches:
The system according to claim 15, wherein the process further comprises:
The combination fails to explicitly teach “measuring a time offset between the first distribution protocol and the third distribution protocol.”
In a similar field of endeavor Heie teaches:
measuring (Heie, ¶¶ [0044–5], “The token includes information about the content, as well as information about one or more locations within the content. For example, a user pauses a TV program at 5:57 pm. A token can be created that specifies the channel, program, local channel # (31), and time (5:57 pm Pacific Time=17:57 Pacific time=09:57 UTC). The time can be stored in UTC (Universal Time Coordinated), in case the token is accessed from other time zones. Furthermore, the time offset at which the pause occurs relative to the beginning of the show can be recorded (0:0:57:00.000 (0 days, 0 hours, 57 minutes, 0 seconds). […] Passing a token from one gateway to another gateway or device allows the receiver to identify the location within the content indicated by the token to the best of its ability.”) a time offset (Heie, ¶ [0041], “The device can also be the device to which the user wishes to switch the stream. If the selected content is not a new stream, and the content is a paused stream (step 305), then the gateway 101 retrieves the token to obtain the paused location (step 306). The gateway 101 sends the stream to the target device, starting at the location indicated by the token (step 307).”) between the first distribution protocol and the third distribution protocol. (Heie, ¶ [0042], “As the user moves between devices, the source of the content may change to limit latencies and delays.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for multi-mode conversion as taught by Bennett with the system for converting to distribution protocols as taught by Klamer with the teaching of measuring time offsets between content sources as taught by Heie.
The motivation is “the stream for a program delivered to a home may come through a commercial TV channel. If the user leaves the home and uses a mobile device, a better source could be a digital video broadcasting--handheld (DVB-H) source.” as taught by Heie (¶ [0042]).

Regarding claims 5, 12, and 19, the combination of Bennet, Klamer, and Heie teaches:
The system according to claim 15, wherein the process further comprises: generating a forward-looking time coordinated conversion between the first distribution protocol and the third distribution protocol based on a time offset between the first distribution protocol and the third distribution protocol. (Heie, ¶ [0042], “As the user moves between devices, the source of the content may change to limit latencies and delays.”)

Regarding claims 6, 13, and 20, the combination of Bennet and Klamer teaches:
The system according to claim 15, wherein the process further comprises: determining at least one video parameter of the first video stream is below a threshold; and switching the input from the first video stream to the third video stream. (Heie, ¶ [0042], “As the user moves between devices, the source of the content may change to limit latencies and delays. For example, the stream for a program delivered to a home may come through a commercial TV channel. If the user leaves the home and uses a mobile device, a better source could be a digital video broadcasting--handheld (DVB-H) source. As the user accesses his personal content menu on the device, the gateway 101 examines the available sources for the content and directs the user to the most appropriate. This can be done by looking at program guides, checking from where similar content is available, and making a choice based on price, bandwidth, latencies, etc., pre-determined by user settings. Alternatively, the user may be able to select one of the sources directly.”)

Conclusion
The reference(s) made of record and not relied upon are considered pertinent to applicant's disclosure:
US Patent Publication No. 20140337901 by Phillips et al., disclosing a network personal video recorder capable of receiving and transcoding media content from a variety of sources such as NTSC, PAL, DSS, DBS, ATSC, DVB-T, DVB-H, DVB-S, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679. The examiner can normally be reached Monday - Thursday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426